In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                    Filed: December 11, 2019

*************************
LISA KNAPP,                               *       No. 17-764V
                                          *
                     Petitioner,          *       Special Master Sanders
v.                                        *
                                          *       Stipulation for Award; Influenza (“flu”)
SECRETARY OF HEALTH                       *       Vaccine; Guillain-Barre syndrome (“GBS”)
AND HUMAN SERVICES,                       *       Chronic Inflammatory Demyelinating
                                          *       Polyneuropathy (“CIDP”); Quadriparesis;
                     Respondent.          *       Peripheral Neuropathy; Respiratory Failure
*************************
Bruce W. Slane, Law Office of Bruce W. Slane, P.C., White Plains, NY, for Petitioner.
Sarah C. Duncan, United States Department of Justice, Washington, DC, for Respondent.

                                           DECISION 1

        On June 8, 2017, Lisa Knapp (“Petitioner”) filed a petition for compensation pursuant to
the National Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-10 to -34 (2012); Pet.
at 1, ECF No. 1. Petitioner alleged that the influenza (“flu”) vaccines she received on December
3, 2014, and October 12, 2015, caused her to develop Guillain-Barre syndrome (“GBS”), chronic
inflammatory demyelinating polyneuropathy (“CIDP”), quadriparesis, quadriplegia, severe
peripheral neuropathy, paraplegia, rhabdomyolysis, myopathy, urinary incontinence, and
respiratory failure. See Stip. at 1, ECF No. 97; Pet. at 1–2. Petitioner further alleged that she
experienced the residual effects of her injury for more than six months. Stip. at 1–2.

       On December 10, 2019, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation to Petitioner. Id. at 2. Respondent denied that “the flu
vaccine caused Petitioner’s alleged OBS, CIDP, quadriparesis, quadriplegia, severe peripheral
neuropathy, paraplegia, rhabdomyolysis, myopathy, urinary incontinence, and respiratory failure
were caused-in-fact or significantly aggravated by the flu vaccine.” Id. at 2. Respondent further
denied that the flu vaccine caused any other injury to the Petitioner. Id. Nevertheless, the parties
1
  This decision shall be posted on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913
(codified as amended at 44 U.S.C. § 3501 note (2012)). This means the Decision will be
available to anyone with access to the Internet. As provided by Vaccine Rule 18(b), each party
has 14 days within which to request redaction “of any information furnished by that party: (1) that
is a trade secret or commercial or financial in substance and is privileged or confidential; or (2)
that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
    National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
agreed to the joint stipulation, attached hereto as Appendix A. I find the stipulation reasonable
and adopt it as the decision of the Court in awarding damages, on the terms set forth therein.

       The parties stipulate that Petitioner shall receive the following compensation:

    a. A lump sum of $232,173.12, which amount represents compensation for first year life
       care expenses ($67,173.12) and pain and suffering ($165,000.00), in the form of a
       check payable to petitioner; and

    b. A lump sum of $7,300.47, which amount represents reimbursement of a Texas Health
       and Human Services lien for services rendered on behalf of petitioner, in the form of
       a check payable jointly to petitioner and TMHP-Medicaid, and mailed to:

                               TMHP TPL-Tort Department
                                 Attn: Tort Receivables
                                    P.O. Box 202948
                                 Austin, TX 78720-2948
                                  Client ID: 522896384
                              TMHP Case No: 999992535197438

       Petitioner agrees to endorse this check to TMHP-Medicaid.

    c. An amount sufficient to purchase the annuity contract described in paragraph 10 of
       the stipulation, paid to the life insurance company from which the annuity will be
       purchased (the "Life Insurance Company").

These amounts represent compensation for all damages that would be available under 42
U.S.C. §300aa-15(a). Id. at 2–3.

       I approve the requested amount for Petitioner’s compensation. Accordingly, an award
should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation. 3

       IT IS SO ORDERED.

                                                     s/Herbrina D. Sanders
                                                     Herbrina D. Sanders
                                                     Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                2